
	

115 S1139 IS: Main Street Regulatory Fairness Act
U.S. Senate
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1139
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2017
			Mr. Tester (for himself, Mr. Moran, and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Financial Stability Act of 2010 to modify the requirements of stress tests.
	
	
		1.Short title
 This Act may be cited as the Main Street Regulatory Fairness Act.
		2.Enhanced supervision and prudential standards for nonbank financial companies supervised by the
 Board of Governors and certain bank holding companiesSection 165(i)(2)(A) of the Financial Stability Act of 2010 (12 U.S.C. 5365(i)) is amended—
 (1)in the first sentence, by striking semiannual and inserting periodic; and (2)in the second sentence—
 (A)by striking $10,000,000,000 and inserting $50,000,000,000; and
 (B)by striking annual and inserting periodic. 